FOLLETT, J.
The facts in this case are the same as those in Sinclair v. Fuller (Sup.) 41 N. Y. Supp. 193, except the plaintiff did not know of the sale made December 27, 1893, by the appellant of his shares to Sinclair, and the debts due this plaintiff arose October 1 1894, and January 9, 1895, after the sale by the appellant of his shares^ to Sinclair had been registered; and the decision in that case controls this case. The judgment should be reversed, and a new trial granted, with costs to abide the event. All concur.